Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9, 11-19 and 21-22 are allowed
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record was found to be the combination of Murphy (US PUB NO. 20150227968) in view of Srivastava (U.S. Pub. No. 20130145022) in view of Toksoz (U.S. Pub. No. 20170180229) in view of Rand (US Pub No. 20030226142), however the combination fails to teach the claim amendments reciting constructing, by a publisher system of a publisher, a list of eligible online advertisements comprising the respective online advertisement; allowing the publisher system of  the publisher to publish only a portion of the list of eligible online advertisements comprising the respective online advertisement with a respective UID for the item in the respective online delivery medium, wherein the one or more UIDs comprise the respective UID; retrieving information related to the respective UID comprising: budget information for an advertisement campaign that includes the item; supplier information for the item; and impression beacon information for the respective online advertisement with the respective UID, as published;”. The updated search found the prior art of Smith (US 20150170209) which teaches filtering advertisements based on which advertisements are blocked (par. 103) and Ghosh teaches the bidding information for the advertisement campaign (par. 29). Further previously cited Mielechowicz (US 20180047048) teaches 
The closest NPL found was found to be “The Internet as an Enabler for Dynamic Pricing of Goods” which teaches the modification of pricing for products for advertising based on a set of criteria, but fails to disclose the claimed invention above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        6/24/2021